Case: 1:18-cv-04984 Document #: 307 Filed: 01/21/20 Page 1 of 4 PageID #:1275


                                                           FIL1E/2D
                                                                  020
                                                                                     AC
                                                                1/2
                                                                        . BRUTO    N
                                                              THOMA.SDG
                                                                      IS T R IC T COURT
                                                           CLERK, U.S
                                                                         PC SCAN
Case: 1:18-cv-04984 Document #: 307 Filed: 01/21/20 Page 2 of 4 PageID #:1275
Case: 1:18-cv-04984 Document #: 307 Filed: 01/21/20 Page 3 of 4 PageID #:1275
Case: 1:18-cv-04984 Document #: 307 Filed: 01/21/20 Page 4 of 4 PageID #:1275
